        CASE 0:19-cv-01095-JNE-BRT Doc. 234 Filed 12/17/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 H&T Fair Hills, Ltd., Norman                              Civ. No. 19-1095 (JNE/BRT)
 Zimmerman, Donna Zimmerman, Steven
 Wherry, Valerie Wherry, Robert Ruebel,
 Mary Ruebel, Larry Ruebel, Mark Hein,
 Debra Hein, and Nicholas Hein, on behalf
 of themselves and all others similarly
 situated,

                     Plaintiff,
 v.                                                              ORDER

 Alliance Pipeline L.P., also known as
 Alliance USA,

                     Defendant.


Anne T. Regan, Esq., Gregory S. Otsuka, Esq., Michael R. Cashman, Esq., Hellmuth &
Johnson, counsel for Plaintiff.

Haley L. Waller Pitts, Esq., Nicole M. Moen, Esq., and Samuel Andre, Esq., Fredrikson
& Byron, PA, counsel for Defendant.


      This matter is before the Court on Defendant’s Motion to Compel Production of

Documents in Response to Defendant’s Requests for the Production of Documents (Set

II) (Doc. No. 208). Federal Rule of Civil Procedure 26 governs discovery in federal court.

Federal Rule of Civil Procedure 26(b)(2)(C) provides:

      On motion or on its own, the court must limit the frequency or extent of
      discovery otherwise allowed by these rules or by local rule if it determines
      that:

      (i) the discovery sought is unreasonably cumulative or duplicative, or can
      be obtained from some other source that is more convenient, less
      burdensome, or less expensive;
        CASE 0:19-cv-01095-JNE-BRT Doc. 234 Filed 12/17/20 Page 2 of 4




      (ii) the party seeking discovery has had ample opportunity to obtain the
      information by discovery in the action; or

      (iii) the proposed discovery is outside the scope permitted by Rule 26(b)(1).

Federal Rule of Civil Procedure 26(b)(1) provides:

      Parties may obtain discovery regarding any nonprivileged matter that is
      relevant to any party’s claim or defense and proportional to the needs of the
      case, considering the importance of the issues at stake in the action, the
      amount in controversy, the parties’ relative access to relevant information,
      the parties’ resources, the importance of the discovery in resolving the
      issues, and whether the burden or expense of the proposed discovery
      outweighs its likely benefit.

      The Court has reviewed each discovery request at issue and considered both the

relevance and proportionality of the discovery sought based on the limited information

provided. Based on the Court’s consideration, and the file, submissions, and proceedings

herein, the Court grants in part and denies in part Defendant’s motion as stated below.

      IT IS HEREBY ORDERED that:

      1.     Defendant’s Motion to Compel Production of Documents in Response to
Defendant’s Requests for the Production of Documents (Set II) (Doc. No. 208) is
GRANTED IN PART and DENIED IN PART as follows:

   a. Plaintiffs’ general objection that that the Requests at issue are untimely in light of
      the October 1, 2020 substantial completion date identified in the Second Amended
      Pretrial Scheduling Order is overruled.

   b. Regarding Request No. 1 (Documents sufficient to show crop yields on all parcels
      owned, leased, or farmed by Named Plaintiffs, regardless of whether such parcel is
      crossed by the Alliance Pipeline, for each year in which Plaintiffs are seeking
      damages), the motion is granted in part and denied in part. The request is granted
      only as to such parcels crossed by the Alliance Pipeline and those parcels
      immediately adjacent to those parcels crossed by the Alliance Pipeline.




                                             2
    CASE 0:19-cv-01095-JNE-BRT Doc. 234 Filed 12/17/20 Page 3 of 4




c. Regarding Request No. 2 (The agreement(s) or document(s) pursuant to which Mr.
   Nicholas Hein purchased Tract IA-JO-0467), the motion is granted to the extent
   the request is not otherwise moot.

d. Regarding Request No. 3 (Documents reflecting any easements (other than the
   Alliance easements), including but not limited to Conservation Reserve Program
   easements, on all parcels owned, leased, or farmed by Named Plaintiffs), the
   motion is denied as overly broad and not proportional.

e. Regarding Request No. 4 (Documents reflecting Named Plaintiffs’ crop sales,
   including but not limited to any sales agreements, for any year in which Plaintiffs
   seek damages. (E.g., N. Hein Dep. at 55.), the motion is granted in part but limited
   to crop sales relating to the parcels crossed by the Alliance Pipeline.

f. Regarding Request No. 5 (Documents reflecting any easements or tenancy
   agreements to which a Named Plaintiff is a party), the motion granted in part but
   limited to only easements or tenancy agreements relating to the parcels crossed by
   the Alliance Pipeline.

g. Regarding Request No. 6 (Documents concerning Named Plaintiffs’ farming and
   land management practices on all parcels owned, leased, or farmed by Named
   Plaintiffs, regardless of whether such parcel is crossed by the Alliance Pipeline,
   for each year in which Plaintiffs are seeking damages. For the purposes of this
   Request, “farming and land management practice” includes, but is not limited to,
   timing of planting, timing of harvesting, seed hybrid selection, fertilizer selection
   and use, weed management, and pesticide selection and use), the motion is granted
   in part, but limited to only those documents concerning Named Plaintiffs’ farming
   and land management practices on parcels owned, leased, or farmed by Named
   Plaintiffs if that parcel was crossed by the Alliance Pipeline or that parcel was
   immediately adjacent to those parcels crossed by the Alliance Pipeline.

h. Regarding Request No. 7 (Documents reflecting lease and/or rent payment made
   by H&T Fair Hills, Ltd., including but not limited to tax records. (See, e.g., H&T
   Fair Hills Dep. at 38-39.), the motion is denied as minimally relevant and not
   proportional.

i. Regarding Request No. 8 (Documents reflecting any Named Plaintiffs’
   participation in any program (including but not limited to receipt of subsidies)
   operated or administered by any local, state, or federal agency including but not
   limited to Farm Services Agency. (See, e.g., H&T Fair Hills Dep. at 163.), the
   motion is granted in part but limited to only participation in programs that related
   to the parcels crossed by the Alliance Pipeline.


                                         3
        CASE 0:19-cv-01095-JNE-BRT Doc. 234 Filed 12/17/20 Page 4 of 4




   j. Regarding Request No. 9 (Documents related to any putative Class Member’s
      potential claim), the motion is denied as overly broad and not proportional.

      2.      Plaintiffs must provide documents in their custody and control that are
responsive to those requests granted above (as limited), on or before January 15, 2021.

      3.     Plaintiffs’ request for attorneys’ fees is DENIED.


Dated: December 17, 2020
                                                      s/ Becky R. Thorson
                                                      BECKY R. THORSON
                                                      United States Magistrate Judge




                                           4
